IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff : Case No. 3:18-MJ-599 (1)
vs. : HONORABLE MICHAEL J. NEWMAN
BROWN, Michael
Defendant

 

 

ORDER AMENDING BOND CONDI'I`IONS

 

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on
September 6, 201 8, to reflect:

1. The suspension of the Location Monitoring condition to allow the defendant to attend
residential substance abuse treatment at Nova Behavicral I-lealthcare (Nova) in
Dayton, Ohio for a period of 14 to 28 days as directed by the United States Pretrial
Services Oft`lce in conjunction with Nova.

All other conditions remain in full force and effect

 

//» z/ /Y ' LM ag §§ f

Date HONORABLE MICHAEL J. N wMAN
UNITED sTATES MAGIST / E JuDGE

,/

`__r

